

116 HRES 196 IH: Recognizing the American Peanut Shellers Association for their exemplary services and dedicated efforts to support our Nation’s peanut industry over the past 100 years.
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 196IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mr. Bishop of Georgia submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing the American Peanut Shellers Association for their exemplary services and dedicated
			 efforts to support our Nation’s peanut industry over the past 100 years.
	
 Whereas the American Peanut Shellers Association (APSA) was established by commercial peanut shellers and crushers from Georgia, Alabama, and Florida, who began operations in early 1918 as the Southeastern Peanut Association (SPA);
 Whereas approximately one year later, on April 5, 1919, a group of commercial peanut farmers representing their home States convened in Atlanta to officially charter the Southeastern Peanut Association;
 Whereas, in 1965, the APSA cosponsored first USA Peanut Congress—the largest meeting of all segments of the peanut industry;
 Whereas on November 30, 1993, the Southeastern Peanut Association officially changed its name to the American Peanut Shellers Association to incorporate other shelling companies from other States;
 Whereas the current APSA headquarters in Albany, Georgia, was completed in 1986 and has been the official hub of this renowned association since its relocation from Americus, Georgia, in the early in 1960s;
 Whereas, for the past 100 years, Georgia peanut farmers through the APSA have been successful in improving the quality and safety and increasing the profitability of peanuts and peanut products by working to promote and increase consumption;
 Whereas, today, the APSA is the oldest organized group in the peanut industry boasting 10 active member shelling companies and 145 associate members who handle 90 percent of the peanuts grown in the United States;
 Whereas Georgia leads the Nation in production of peanuts with nearly 50 percent of the annual peanut crop;
 Whereas Georgia has 14,000 farms with peanuts and about 4,500 active farmers; Whereas approximately 200 businesses in Georgia are peanut related;
 Whereas two million bags of peanuts are distributed annually and the industry contributes more than 50,000 jobs and an estimated $2 billion to the economy of the State of Georgia;
 Whereas, since George Washington Carver discovered the many uses for the peanut in the early twentieth century, peanuts have become a household food staple and a source of dietary fiber, protein, and other healthy nutrients;
 Whereas although peanuts are produced in other parts of the country, no peanuts are of higher quality or more delicious than Georgia peanuts; and
 Whereas the hard work of John Powell, Executive Director of the American Peanut Shellers Association, and the rest of the wonderful staff as well as Chairman Ralph Johnson and all those who serve on the Associate Board of Directors has contributed to the success of the APSA in many ways: Now, therefore, be it
	
 That the House of Representatives recognizes the American Peanut Shellers Association for their exemplary services and dedicated efforts to support our Nation’s peanut industry over the past 100 years.
		